DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Adam Smoot on September 9, 2022.
The following claims have been amended as follows:

(Currently Amended)	A method comprising:
receiving, by a second access point, a sounding trigger broadcast by a first access point, while opportunistically monitoring for triggers without coordination with the first access point;
receiving, by the second access point, a first dedicated training signal from a first station in response to the sounding trigger broadcast by the first access point without the second access point sending a separate sounding trigger to the first station; and
generating, by the second access point, channel characteristics of a channel based on the first dedicated training signal, the channel including a forward channel between the second access point and the first station.

(Original)	The method of claim 1, further comprising transmitting packets over the channel from the second access point to the first station, the packets precoded using precoding derived from the channel characteristics.

(Original)	The method of claim 1, further comprising:
transmitting a second dedicated training signal from the second access point to the first station;
receiving, by the second access point, feedback from the first station in response to the second dedicated training signal; and
calibrating beamforming between the second access point and the first station based on analysis of a first channel estimation based on the channel characteristics and a second channel estimation based on the received feedback.

(Original)	The method of claim 1, further comprising:
receiving, by the second access point, a second dedicated training signal from a second station in response to the sounding trigger broadcast by the first access point; and
generating, by the second access point, second channel characteristics of a second channel based on the second dedicated training signal, the second channel including a second forward channel between the second access point and the second station.

(Original)	The method of claim 4, wherein the first dedicated training signal and the second dedicated training signal are multiplexed and at least partially overlapping in time based on information in the sounding trigger.

(Original)	The method of claim 4, wherein the first dedicated training signal and the second dedicated training signal are received sequentially in time based on information in the sounding trigger.

(Cancelled)

(Cancelled)	

(Cancelled)	

(Original)	The method of claim 1, wherein the sounding trigger includes training options for the first station to format the first dedicated training signal including at least one of: repeated symbols to be included in the first dedicated training signal, partial bandwidth to be used when transmitting the first dedicated training signal, a number of bits to be included in the first dedicated training signal, and a schedule according to which the first station is to transmit additional dedicated training signals.

(Currently Amended)	A system comprising:
one or more processors; and
one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, are configured to cause the system to perform operations, the operations comprising:
receiving a sounding trigger broadcast by a first beamformer, the system acting as a second beamformer;
reserving, by the second beamformer, network resources identified by the first beamformer in the sounding trigger via which a first beamformee is instructed to transmit 
receiving, by the second beamformer, the first dedicated training signal from [[a]]the first beamformee via the reserved network resources, the first dedicated training signal transmitted by the first beamformee in response to the sounding trigger broadcast by the first beamformer; and
generating, by the second beamformer, channel characteristics of a channel based on the first dedicated training signal, the channel including a forward channel to the first beamformee.

(Original)	The system of claim 11, wherein the operations further comprise transmitting packets to the first beamformee, the packets precoded using precoding derived from the channel characteristics.

(Original)	The system of claim 11, wherein the operations further comprise:
transmitting a second dedicated training signal to the first beamformee;
receiving feedback from the first beamformee in response to the second dedicated training signal; and
calibrating beamforming for the forward channel to the first beamformee based on analysis of a first channel estimation based on the channel characteristics and a second channel estimation based on the received feedback.

(Original)	The system of claim 11, wherein the operations further comprise:
receiving a second dedicated training signal from a second beamformee in response to the sounding trigger broadcast by the first beamformer; and
generating second channel characteristics regarding a second channel based on the second dedicated training signal, the second channel including a second forward channel to the second beamformee.

(Original)	The system of claim 14, wherein the first dedicated training signal and the second dedicated training signal are multiplexed and at least partially overlapping in time based on information in the sounding trigger.

(Original)	The system of claim 14, wherein the first dedicated training signal and the second dedicated training signal are received sequentially in time based on information in the sounding trigger.

(Original)	The system of claim 11, wherein the operations further comprise receiving a message from the first beamformer establishing a master and slave relationship between the first beamformer and the system such that the first beamformer transmits the sounding trigger instead of the system.

(Original)	The system of claim 11, wherein the sounding trigger includes training options for the first beamformee to format the first dedicated training signal including at least one of: repeated symbols to be included in the first dedicated training signal, partial bandwidth to be used when transmitting the first dedicated training signal, a number of bits to be included in the first dedicated training signal, and a schedule according to which the first beamformee is to transmit additional dedicated training signals.

(Currently Amended)	An access point, comprising:
one or more processors; and
one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, are configured to cause the access point to perform operations, the operations comprising:
opportunistically monitoring for triggers 
while opportunistically monitoring, observing [[the]]a sounding trigger broadcast from the separate access point;
receiving a first dedicated training signal from a first station generated in response to the sounding trigger broadcast by the separate access point; and
generating first channel characteristics regarding a first channel based on the first dedicated training signal, the first channel including communication between the access point and the first station.

(Original)	The access point of claim 19, wherein the operations further comprise:
receiving a second dedicated training signal from a second station in response to the sounding trigger; and
generating second channel characteristics regarding a second channel based on the second dedicated training signal, the second channel including communication between the access point and the second station.


                                      
                                           Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance:  Claims 1-6, 10-20 (renumbering as 1-17 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “while opportunistically monitoring for triggers without coordination with the first access point; receiving, by the second access point, a first dedicated training signal from a first station in response to the sounding trigger broadcast by the first access point without the second access point sending a separate sounding trigger to the first station; and
generating, by the second access point, channel characteristics of a channel based on the first dedicated training signal, the channel including a forward channel between the second access point and the first station” in combination with other elements as specified in the claim.

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “reserving, by the second beamformer, network resources identified by the first beamformer in the sounding trigger via which a first beamformee is instructed to transmit a first dedicated training signal; receiving, by the second beamformer, the first dedicated training signal from the first beamformee via the reserved network resources, the first dedicated training signal transmitted by the first beamformee in response to the sounding trigger broadcast by the first beamformer; and generating, by the second beamformer, channel characteristics of a channel based on the first dedicated training signal, the channel including a forward channel to the first beamformee” in combination with other elements as specified in the claim.

Claim 19 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “while opportunistically monitoring, observing a sounding trigger broadcast from the separate access point; receiving a first dedicated training signal from a first station generated in response to the sounding trigger broadcast by the separate access point; and generating first channel characteristics regarding a first channel based on the first dedicated training signal, the first channel including communication between the access point and the first station” in combination with other elements as specified in claim.

The Applicant’s arguments in combination with the amendments to the claims have overcome the previous ground of rejection.
Moreover, the claims have been examined for Potential Double Patenting Rejection of the amended claims  in view of claims  of  U.S. Patent No. 11, 394,441.  However, a reasonable Obvious Double Patenting Rejection could not be made.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473